DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-3, 10, 12-17, and 21-22 are pending and have been examined in this application. 
Information disclosure statements (IDS) have been filed on 09/16/2020 and 01/05/2020 and have been reviewed by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
The applicant’s specification lacks a sufficiently detailed description of hollow shaft 71, button 73, and sleeve 79 to allow one with ordinary skill in the art to completely understand the invention. It seems that only the hollow shaft 71 within sleeve 79 is the part which is actuated by the pressing and releasing of button 73. Openings 72A-B and 72AA-BB do not appear to move in the vertical direction, but only can be rotated via the thumbwheel 75 to align the openings for the transfer of salt. As described, pushing the button 73 does not appear to cause any change to the openings 72A-B and 72AA-BB. It seems as if the hollow shaft 71 has a hollow portion that may be aligned with opening 72A firstly to accept the salt by pressing the button 73 and then this hollow portion must be moved upwardly by releasing the button 73. The applicant’s specification does not properly explain this, and it instead explains how pushing or releasing button 73 aligns For example, paragraph 0036 of the present specification discusses the manner in which pushing or releasing button 73 aligns opening 72A with opening 72AA, but it is the use of thumbwheel 75 to rotate sleeve 79 that aligns openings 72A-B with openings 72AA-BB.  The pushing or releasing of button 73 must inherently result in moving the hollow shaft 71 (which seemingly must be located inside of sleeve 79) relative to sleeve 79, but this is not at all clearly disclosed as it should be in the specification, thereby leading to confusion as to how the present invention is configured and operated.  Also a comparison of Fig. 6A where button 73 is depressed to Fig. 6B wherein button 73 is released, does not show openings 72A-B and 72AA-BB as moving at all along a vertical direction and that this is further evidence that while sleeve 79 does not move vertically but instead rotates about a vertical axis upon actuation by thumbwheel 75, that the button 73 controls the vertical movement of the hollow shaft 71 within the sleeve 79 in a yet to be disclosed manner. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the hollow shaft 71, button 73, and sleeve 79 move the projectile from the first compartment to the second compartment (specifically shown in Fig. 6A (button 73 depressed) and Fig. 6B (button 73 released)) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10, 12-17, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “a projectile dispensation regulator positioned between the first and the second compartments, wherein the regulator is configured to transfer the projectile from the first compartment to the second compartment” in lines 11-13. The current description of the invention (including the description of the hollow shaft 71, button 73, and sleeve 79) is insufficient to enable one skilled in the art to make and/or use the invention. It is not clear as to how exactly the ground projectiles are transferred from the first compartment to the second compartment, since a detailed description of how exactly the 
Also in regard to claim 1, the specification and figures fail to accurately disclose the configuration and operation of “a movable sleeve” and “a spring-actuated pushable button coupled to the sleeve, wherein the sleeve comprises:  a first opening…a second opening…”.  That is the sleeve 79 appears to only be operated to rotate about a vertical axis by the thumbwheel to align openings 72A-B with openings 72AA-BB, but the button 73 which is connected to hollow shaft 71 does not actually control the operation of sleeve 79 in any manner.  The hollow shaft 71 which has the button 73 located at an upper end thereof, would appear to be the part which is movable within and relative to the sleeve 79 in order to close or open openings 72A-B of sleeve 79, but the proper configuration of the parts and how they are supposed to operate together in order to transfer the salt projectiles from the first compartment to the second compartment is most definitely unclear.
Claim 12 recites “the first and second openings are configured to be opened or closed by a rotation of the thumbwheel”. The current description of the invention is insufficient to enable one skilled in the art to make and/or use the invention. It is not clear how the openings in the sleeve 72A-B are closed or opened by the thumbwheel 75, since it appears that the rotation of the thumbwheel results in alignment of 72A-B with 72AA-BB but not in closing of openings 72A-B. A detailed description of how the openings are opened or closed by the thumbwheel is not provided or shown.
Claim 13 recites “the pushable button is configured to be pushed inward to facilitate a transfer the projectile through the first opening into the regulator”. The current  Claim 14 is rejected for similar reasons as claim 13, regarding the recitation of “releasing the pushable button facilitates a transfer the projectile into the second compartment through the second opening”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the group” in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the group” to --a group--. 
Claim 10 recites “a thumbwheel adjacent the pushable button” in line 4. This renders the claim vague and indefinite, since it is not clear how the thumbwheel is structurally 
Claim 12 is rejected based on its respective dependency.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Udesen (U.S. Pat. 3556071).
In regard to claim 1, Udesen discloses an insect eradication device, comprising: a first compartment (Fig. 1, where there is a first compartment 13), wherein the first 
In regard to claim 13, Udesen discloses the device according to Claim 1, wherein the pushable button is configured to be pushed inward to facilitate a transfer the projectile through the first opening into the regulator (Figs. 4-6, where there is a button 46 configured to be pushed inward to facilitate transferring the projectile).
In regard to claim 14, Udesen discloses the device according to Claim 13, wherein releasing the pushable button facilitates a transfer the projectile into the second compartment through the second opening (Figs. 4-6 and Column 2, lines 20-30, where the spring 44 acts to biasly position the button 46 in a resting position (as shown in Fig. 5) and where releasing the button 46 facilitates a transfer the projectile into the second compartment through the second opening).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Udesen (U.S. Pat. 3556071) in view of Jenson (U.S. Pub. 20100288255).
In regard to claim 2, Udesen discloses the device according to Claim 1. Udesen does not disclose the projectile is selected from the group consisting of common table salt, coarse salt and rock salt. Jenson discloses the projectile is selected from the group consisting of common table salt, coarse salt and rock salt (Paragraph [0025], where table salt can be used as a projectile to eliminate insects). Udesen and Jenson are analogous because they are from the same field of endeavor which include projectile shooting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Udesen such that the projectile is selected from the group consisting of common table salt, coarse salt and rock salt in view of Jenson. The motivation would have been to use a projectile which is nontoxic, low cost, and easily acquired.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Udesen (U.S. Pat. 3556071) in view of Shalom (U.S. Pat. 9635884).
In regard to claim 3, Udesen discloses the device according to Claim 1. Udesen does not disclose the first compartment includes a detachable grinder. Shalom discloses the first compartment includes a detachable grinder (Figs. 4 and 9, where there is a detachable grinder 37). Udesen and Shalom are analogous because they are from the same field of endeavor which include dual compartment devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Udesen such that the first compartment includes a detachable grinder in view of Shalom. Furthermore, it would have been obvious to employ the device of .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Udesen (U.S. Pat. 3556071) in view of Phillips (U.S. Pub. 20140158103).
In regard to claim 15, Udesen discloses the device according to Claim 1. Udesen does not disclose the device is a plastic device. Phillips discloses the device is a plastic device (Paragraph [0039], where the device can be made of plastic). Udesen and Phillips are analogous because they are from the same field of endeavor which include projectile shooting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Udesen such that the device is a plastic device in view of Phillips. The motivation would have been to lower manufacturing costs by using a cheap and durable material such as plastic to make the device. Plastic also has the advantage of being light and easy to carry.
In regard to claim 16, Udesen discloses the device according to Claim 1. Udesen does not disclose at least one rail or bracket provided on an outer surface of the second compartment. Phillips discloses at least one rail or bracket provided on an outer surface of the compartment (Fig. 8 and Paragraph [0045], where there is at least one bracket 702 which holds an attachment 802 (laser pointer)). Udesen and Phillips are analogous because they are from the same field of endeavor which include projectile shooting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Udesen such that at least one rail or bracket on an outer surface of the second compartment in view of 
In regard to claim 17, Udesen and Phillips discloses the device according to Claim 16, wherein the at least one rail or bracket is configured to receive at least one apparatus selected from a group consisting of a laser, a flash light, a pointer, an aiming apparatus, a camera, a phone and a LED light (Phillips, Fig. 8 and Paragraph [0045], where the bracket 702 holds a laser pointer 802).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Udesen (U.S. Pat. 3556071) in view of “The Pocket Shot Canada” (IDS Date: 01/05/2020, NPL Date: 09/21/2015).
In regard to claim 21.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Udesen (U.S. Pat. 3556071).
In regard to claim 22, Udesen disclsoes the device according to Claim 1, wherein the second compartment is circular in shape (Figs. 1-3, where there is a circular second compartment defined by ring 12). Udesen does not disclose the first compartment is circular in shape. It would have been an obvious matter of design choice to have the first compartment be circular in shape, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the first compartment having any desired shape.

Response to Arguments
Applicant's arguments, filed 04/23/2021, have been fully considered but they are not persuasive. 
In regard to the objections to the specification and drawings and in regard to the 35 USC § 112 rejection for failing to comply with the enablement requirement, the details as to how the projectile dispensation regulator exactly works remains unclear. There is no description in the specification or figures shown in the drawings which would give one of ordinary skill in the art a clear understanding as to how the hollow shaft 71, button 73, and sleeve 79 function to transfer the projectile from the first compartment to the second compartment. 
Udesen (U.S. Pat. 3556071) discloses claims 1 and 13-14 as specified under Claim Rejections - 35 USC § 103 above. Udesen (U.S. Pat. 3556071) in view of Shalom (U.S. Pat. 9635884) discloses claim 3 as specified under Claim Rejections - 35 USC § 103 .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of dual compartment devices and projectile shooting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647